Case 1:20-cv-00320-JMS-DML Document 67 Filed 07/14/20 Page 1 of 1 PageID #: 316




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                )
                                 )
                   Plaintiff,    )
                                 )
                v.               )                    No. 1:20-cv-00320-JMS-DML
                                 )
 CARMEL CLAY SCHOOLS, et al.     )
                                 )
                   Defendants.   )
                                 )
                                 )
 OTHER PARTIES TO THE SETTLEMENT )
 AGREEMENT,                      )
                                 )
                   Intervenor.   )

                             Entry from Status Conference
          The parties, by counsel, appeared for a status conference on July 13, 2020,

 with the magistrate judge. The conference was held and concluded without further

 order.
                                        ____________________________________
          Date: 7/14/2020                  Debra McVicker Lynch
                                           United States Magistrate Judge
                                           Southern District of Indiana

 Distribution:


 All ECF-registered counsel of record by email through the Court’s ECF system
